Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
This office action is made Final. Claims 1-24 are pending.  

Status of Claims 
Applicant’s amendment date 07/11/2022, amending claims 1-2, 6-10, 14-18, and 22-24.

Response to Amendment
The previously pending rejection under 35 USC 101, will be maintained. The 101 rejection is updated in light of the amendments. 
The previously pending rejection to the claims under 35 USC 103, will be withdrawn. 
The previously pending specification objection will be withdrawn. 
Response to Arguments
Arguments regarding 35 USC 103 – the rejection is removed for the reason found in the “Allowable Subject Matter” section found below. 
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive, moreover, any new grounds of rejection have been necessitated by applicant’s amendments to the claims. 
Response to Argument under 35 USC 101:
Applicants argue: see applicant remarks pages 14 (with regard to prong 1)
Applicant respectfully disagrees with Examiner's assertion that the claims are directed
to a method of organizing human activity. 
Examiner respectfully disagree: 
Independent Claims 1, similar steps likewise reflect in claims 9 and 17, the claims, when “taken as a whole,” are directed to the abstract idea and substantially recite the limitations:
A method of managing optimization of a transportation comprising: a set of items for transportation between a set of origins and a set of destinations during a set of time periods; a set of inventory levels for each of the set of items at each of the set of origins and each of the set of destinations;  prioritization of each of the set of items for each of the time periods based on the set of inventory levels and an expected supply and demand of the set of items; identification of a set of transportation lanes for shipping the set of items from the set of origins to the set of destinations during the set of time periods, each transportation lane including an origin from the set of the origins and a destination from the set of destinations;  a set of constraints and costs including capacities and costs of shipping from the set of origins to the set of destinations across the transportation lanes; a set of loading constraints for a set of transportation units, the loading constraints limiting the quantity and placement of items for each transportation unit; optimizing a quantity of the set of transportation units for transporting the set of items between the set of origins and the set of destinations across the transportation lanes during the 4Atty. Docket No: P2001US01 Serial No.: 17/179,219 set of time periods based on the prioritization of each of the set of items, the constraints and costs, and the set of loading constraints for each of the set of transportation identifying multiple shipping options from the optimized quantity of the set of transportation units, each shipping option including an integer quantity of transportation units for each transportation lane and time period; loading highest priority items onto the integer quantity of transportation units for each of the multiple shipping options in accordance with the loading constraints for the set of transportation units; generating a priority score for each of the multiple shipping options The claims are directed to managing optimization of a transportation network which is commercial or legal interactions (including agreements in the form of contract; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and managing personal behavior or relationships or interactions between people under “certain methods of organizing human activity” grouping of abstract idea. Accordingly, the claims recite an abstract idea. 


Applicants argue: see applicant remarks page 15 (with regard to prong 2)
Claims 1, 9 and 17 improve the narrow technical field of optimizing a transportation network system by "utilizing a trained learning system to simulate loading highest priority items onto the integer quantity of transportation units for each of the multiple shipping options in accordance with the loading constraints for the set of transportation units". This is a highly technical approach that automatically enables simulated loading of transportation units in accordance with item priority for use in generating a priority scores for selecting a shipping option "for at least one transportation lane for at least one of the set of time periods". It is a novel and unobvious improvement over the cited art that enables optimizing shipping prioritized items across an "integer quantity of transportation units for each transportation lane and time period". It is respectfully submitted that such simulated loading of transportation units by a trained learning system ( or more specifically an artificial intelligence trained and retrained as claimed in amended claims 7-9, 15-16 and 23-24) is not merely a method of organizing human activity but rather is integrated into a practical application that is a significant advancement of the art. As a result, the amended claims are deemed to have overcome this 101 rejection.

Examiner respectfully disagree: 
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional element, that integrate the exception into a practical application of that exception. An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use exception, such that it is more than a drafting effort designed to monopolize the exception. 
The claims recites the additional limitation of  “network”, a computer readable storage medium”, “processing circuit”, “system”, “executing code”, “a trained learning system”, “data processing system”, “processor”, and “memory” are recited in a high level of generality and recited as performing generic computer functions routinely used in computer applications. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp. 134 S. Ct, at 2360,110 USPQ2d at 1984 (see MPEP 2106.05(f). additional elements of the trained learning system. This language merely requires execution of an algorithm that can be performed by a generic computer component and provided no detail regarding the operation of that algorithm. As such, the claim requirement amount to mere instruction to implement the abstract idea on a computer, and, therefore, is not sufficient to make the claim patent eligible. See Alice, 573 U.S. at 226; October 2019 Guidance Update at 11-12 (recitation of generic computer limitations for implementing the abstract idea “would not be sufficient to demonstrate integration of a judicial exception into a practical application”). Such a generic recitation of “a trained learning system” is insufficient to show a practical application of the recited abstract idea. 

	The use of generic computer component to “…accessing identification of a set of items … prioritizing the items …. Identifying a set of transportation lanes … identifying multiple shipping options …. Generating a priority score …. and selecting and providing the selected shipping option….” does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 

	The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (step 2A-prong two: NO). 
Applicants argue: see applicant remarks pages 15-16 
Under Step 2B, it is respectfully submitted that the additional elements of claims 1, 9 and 17 (as well as claims 7-9, 15-16 and 23-24) provide significantly more than the recited abstract idea, because these claims, as amended, represents a non-routine improvement to the narrow technical field of optimizing a transportation network system by "utilizing a trained learning system to simulate loading highest priority items onto the integer quantity of transportation units for each of the multiple shipping options in accordance with the loading constraints for the set of transportation units".
Examiner respectfully disagree: 
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1, 9 and 17 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 1, 9 and 17 includes various elements that are not directed to the abstract idea. These elements include “network”, a computer readable storage medium”, “processing circuit”, “system”, “executing code”, “a trained learning system”, “data processing system”, “processor”, and “memory”. Examiner asserts that a “network”, a computer readable storage medium”, “processing circuit”, “system”, “executing code”, “a trained learning system”, “data processing system”, “processor”, and “memory” are a generic computing element performing generic computing functions. (See MPEP 2106.05(f)).
Further, with data mining (i.e., searching over a network), receiving, processing, storing data, and parsing (i.e. extract, transform data) the courts have recognized the following computer function as well-understood, routing, and conventional functions when they are claimed in merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. “receiving, processing, transmitting, storing data”, etc.) are well-understood, routine, etc. (MPEP 2106.059d)).
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. 

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 16, and 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
In claims 8, 16, and 24, line 1, the recited limitation “wherein training of the trained artificial intelligence system is supplemented with a set of actual loading data” is indefinite. It is unclear to the examiner if the trained artificial intelligence is trained prior example of loading (see applicant specification page 31) or if the system train an artificial intelligence.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-24 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.

PART I. 2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, steps 2A-Prong One (part 1 of Mayo Test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP 2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)). 

Independent Claims 1, 9, and 17, the claim, when “taken as a whole,” are directed to the abstract idea and substantially recite the limitations:  A method of managing optimization of a transportation comprising: a set of items for transportation between a set of origins and a set of destinations during a set of time periods; a set of inventory levels for each of the set of items at each of the set of origins and each of the set of destinations;  prioritization of each of the set of items for each of the time periods based on the set of inventory levels and an expected supply and demand of the set of items; identification of a set of transportation lanes for shipping the set of items from the set of origins to the set of destinations during the set of time periods, each transportation lane including an origin from the set of the origins and a destination from the set of destinations;  a set of constraints and costs including capacities and costs of shipping from the set of origins to the set of destinations across the transportation lanes; a set of loading constraints for a set of transportation units, the loading constraints limiting the quantity and placement of items for each transportation unit; optimizing a quantity of the set of transportation units for transporting the set of items between the set of origins and the set of destinations across the transportation lanes during the 4Atty. Docket No: P2001US01 Serial No.: 17/179,219 set of time periods based on the prioritization of each of the set of items, the constraints and costs, and the set of loading constraints for each of the set of transportation identifying multiple shipping options from the optimized quantity of the set of transportation units, each shipping option including an integer quantity of transportation units for each transportation lane and time period; loading highest priority items onto the integer quantity of transportation units for each of the multiple shipping options in accordance with the loading constraints for the set of transportation units; generating a priority score for each of the multiple shipping options

Under step 2A-Prong One (part of Mayo test), here, the claimed invention in claims 1, 9, and 17 are directed to non-statutory subject matter because the claims(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea, and thus, the claims are directed to an abstract idea under the first prong of Step 2A. The claims are directed to managing optimization of a transportation network which is commercial or legal interactions (including agreements in the form of contract; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and managing personal behavior or relationships or interactions between people under “certain methods of organizing human activity” grouping of abstract idea. Accordingly, the claims recite an abstract idea. 

Part I. 2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)

Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, “network”, a computer readable storage medium”, “processing circuit”, “system”, “executing code”, “a trained learning system”, “data processing system”, “processor”, and “memory”. Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Additional elements of the trained learning system. This language merely requires execution of an algorithm that can be performed by a generic computer component and provided no detail regarding the operation of that algorithm. As such, the claim requirement amount to mere instruction to implement the abstract idea on a computer, and, therefore, is not sufficient to make the claim patent eligible. See Alice, 573 U.S. at 226; October 2019 Guidance Update at 11-12 (recitation of generic computer limitations for implementing the abstract idea “would not be sufficient to demonstrate integration of a judicial exception into a practical application”). Such a generic recitation of “a trained learning system” is insufficient to show a practical application of the recited abstract idea.

As a result, examiner asserts that claims 2-8, 10-16, and 18-24 are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the office must determine whether the remaining limitation “go significantly more” than describe the abstract idea. 

PART III. DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNT TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1, 9, and 17 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 1, 9, and 17 includes various elements that are not directed to the abstract idea. These elements include “network”, a computer readable storage medium”, “processing circuit”, “system”, “executing code”, “a trained learning system”, “data processing system”, “processor”, and “memory” are a generic computing element performing generic computing functions. (See MPEP 2106.05(f)).
Further, with data mining (i.e., searching over a network), receiving, processing, storing data, and parsing (i.e. extract, transform data) the courts have recognized the following computer function as well-understood, routing, and conventional functions when they are claimed in merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. “receiving, processing, transmitting, storing data”, etc.) are well-understood, routine, etc. (MPEP 2106.059d)).

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. All of these additional elements are significantly more because these, again, are merely the software and/or hardware components used to implement the abstract idea on a general purpose computer. 

In addition, ¶ [00118] of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas. 

The computing elements with a computing device is recited at high level of generality (e.g. a generic device performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer. In addition, using a processor to process data has been well-understood routing, conventional activity in the industry for many years. 

Generic computer features, such as system or storage, do not amount to significantly more than the abstract idea. These limitations merely describe implementation for the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am. Inc., 793 F .3d 1306, 1334, 115 USPQ2d 1681, 1791 (Federal Circuit 2015). 

Dependent claims 12, 15, and 23 are not directed to additional abstract ideas, but are directed to an additional non-abstract claim element. The additional non-abstract claim elements is the “trained artificial intelligence”. using the trained AI is considered a “particular technological environment” MPEP 2106.05h at step 2A, Prong 2. Also, the trained artificial intelligence is merely used as a tool to perform an abstract idea at Step 2B. therefore, nothing in the claim adds significantly more to an abstract idea. The claims are ineligible. 

Dependent claims 2-8, 10-11, 13-14, 16, 18-22, and 24 are not directed to any additional abstract idea and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims which are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity. In addition, no additional elements are integrated to into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouping into a method of organizing human activity. 

	

Allowable Subject Matter
Regarding the 35 USC 103 rejection, Examiner has fully considered applicant’s argument and amendments. See applicant remarks pages 16-19.
Closes prior art to the invention include Luedke et al. US 2020/0364641 (hereinafter Luedke), Jenkins et al. US 7,668,761 (hereinafter Luedke), and Schedlbauer WO2020/014725 (hereinafter Schedlbauer). None of the prior art of record, taken individually or in combination, teach, inter allia, teaches the claimed invention as detailed in the independent claims 1, 9, and 17, accessing a set of inventory levels for each of the set of items at each of the set of origins and each of the set of destinations;  accessing prioritization of each of the set of items for each of the time periods based on the set of inventory levels and an expected supply and demand of the set of items; accessing identification of a set of transportation lanes for shipping the set of items from the set of origins to the set of destinations during the set of time periods, each transportation lane including an origin from the set of the origins and a destination from the set of destinations;  accessing a set of network constraints and costs including capacities and costs of shipping from the set of origins to the set of destinations across the transportation lanes; …  the set of loading constraints for each of the set of transportation units identifying multiple shipping options from the optimized quantity of the set of transportation units, each shipping option including an integer quantity of transportation units for each transportation lane and time period; utilizing a trained learning system to simulate loading highest priority items onto the integer quantity of transportation units for each of the multiple shipping options in accordance with the loading constraints for the set of transportation units; generating a priority score for each of the multiple shipping options. The reason for withdrawn the art rejection under 35 USC 103 of Claims 1-24 in the instant application is because the prior art of record fails to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. Upon further searching the examiner could not identify any prior art to teach these limitations. The prior art on record, alone or in combination, neither anticipates, reasonably teaches, not renders obvious the Applicant’s claimed invention.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZEH OBAID/Examiner, Art Unit 3623                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624